309 F.2d 486
BROIDA, STONE & THOMAS, INC., a corporation, Appellant,v.UNITED STATES of America, Appellee.
No. 8730.
United States Court of Appeals Fourth Circuit.
Argued November 8, 1962.
Decided November 9, 1962.

Appeal from the United States District Court for the Northern District of West Virginia, at Wheeling. Charles F. Paul, District Judge.
Charles P. Mead, Wheeling, W. Va. (Russell B. Goodwin, Thomas A. Goodwin, and Goodwin, Mead & Goodwin, Wheeling, W. Va., on brief), for appellant.
William A. Friedlander, Atty., Dept. of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson and Harry Marselli, Attys., Dept. of Justice, and Robert E. Maxwell, U. S. Atty., on brief), for appellee.
Before SOBELOFF, Chief Judge, BRYAN, Circuit Judge, and BUTZNER, District Judge.
PER CURIAM.


1
Affirmed on the opinion of the District Court. 204 F.Supp. 841.